IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

ART SHY, et al.,

Plaintiffs,

v. . Case No. 3:92-cv-333
NAVISTAR INTERNATIONAL JUDGE WALTER H. RICE
CORPORATION, et al.,

Defendants.

 

SCHEDULING ORDER

 

Pursuant to an in-Court conference held on November 22, 2019, and
subsequent calls held on January 6, January 31 and February 3, 2020, the following
matters were discussed and agreed upon:

1. Defendants, Navistar International Corporation and Navistar, Inc.
(“Navistar”), were to have circulated a confidential settlement proposal
(“proposal”) to the Court, Bredhoff & Kaiser, PLLC (“B&K”), counsel for
the United Auto Workers (“UAW”) and the Supplemental Benefit
Committee (“SBC”) by the close of business on January 3, 2020;

2. A telephone conference with the Court was held on January 6, 2020, at
5:00 p.m. to determine if B&K needed any additional information to

provide a counter proposal to Navistar;
3. Following consultation with the UAW and the SBC, B&K was to have
provided a counter proposal to Navistar no later than the close of
business on February 3, 2020, this deadline was extended to the close of
business on February 7, 2020;

4. Atelephone conference will be held with the Court on February 12, 2020,
at 5:30 p.m. to determine the status of the negotiations, which will be
concluded on or before April 30, 2020; and

5. B&K, UAW and the SBC will have until May 8, 2020, to submit to the
Court their rationale for making no change to the Settlement Agreement,
Doc. #327, and Navistar will respond on or before May 22, 2020, with a

public hearing to be held commencing June 1, 2020, at 9:00 a.m.

Date: February 12, 2020 b Sean nd one:
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
